This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 35,591

 5 MORRELL TONEY

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Jacqueline D. Flores, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Kathleen Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 VIGIL, Chief Judge.
 1   {1}   Defendant Morrell Toney appeals from the district court’s judgment, sentence,

 2 and order partially suspending his sentence, entered on April 5, 2016. This Court

 3 issued a notice of proposed disposition, proposing to dismiss the appeal for lack of

 4 a final, appealable order. Defendant filed a response, stating that he “concurs with this

 5 Court’s proposed summary dismissal of his appeal for lack of jurisdiction.”

 6 Accordingly, and for the reasons stated in our notice of proposed disposition, we

 7 dismiss for lack of a final, appealable order.

 8   {2}   IT IS SO ORDERED.



 9                                                  ______________________________
10                                                  MICHAEL E. VIGIL, Chief Judge


11 WE CONCUR:



12 ___________________________________
13 LINDA M. VANZI, Judge



14 ___________________________________
15 STEPHEN G. FRENCH, Judge




                                               2